NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 31-35 and 37 are allowed.
Claim 31 is allowed because the prior art of record does not disclose nor render obvious an output resistor coupled between the class AB driver circuit and the output node; wherein the first current source/sink is configured to source or sink current to the class AB driver circuit via the first and/or second switches and via the output resistor to provide the output signal at the output node; and a memory circuit with a lookup table with information that correlates desired voltage transition magnitudes with enablement of selective ones of the current paths, wherein the control circuit is configured to use information from the lookup table to determine, based on the received information about the desired voltage transition magnitude, which of the first and second switches to open or close as cited with the rest of the claimed limitations.
Claims 32-35 and 37 are allowed based on the dependency from claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842